PER CURIAM
Appellant seeks reversal of the trial court’s judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. She asserts that the state failed to prove, by clear and convincing evidence, that, because of a mental disorder, she is unable to provide for her basic needs. See ORS 426.005(1)(e). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse on that basis. Accordingly, we do not address appellant’s other assignment of error in which she contends that the trial court plainly erred in failing to advise her of the possible results of the commitment proceeding, as required by ORS 426.100(1)(c).
Reversed.